954 So. 2d 1283 (2007)
Jeffrey COLLINS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-4711.
District Court of Appeal of Florida, First District.
May 4, 2007.
Jeffrey Collins, pro se, Appellant.
Bill McCollum, Attorney General, and Sheron Wells, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the trial court's summary denial of his "Motion to Allow Jail Time Credit" filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the record does not conclusively refute the appellant's claim, we reverse.
Appellant stated a facially sufficient claim for jail time credit under rule 3.800 where he provides the dates for which he is seeking credit, provides the date of his sentence, and alleges that his booking records, arrest report, judgment and sentence would show that he is entitled to credit. See Thomas v. State, 634 So. 2d 175, 177 (Fla. 1st DCA 1994); State v. Mancino, 714 So. 2d 429, 433 (Fla.1998). However, the trial court summarily denied the appellant's motion without providing any record attachments refuting his claim.
We therefore reverse the trial court's summary denial of the appellant's motion for jail time credit and remand for the trial court to attach portions of the record that conclusively refute the appellant's claim or to award jail time credit as the record dictates.
REVERSED AND REMANDED.
VAN NORTWICK, LEWIS, and ROBERTS, JJ., Concur.